Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 1 of 14 PageID #: 1




                          UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF RHODE ISLAND


CHILEAN SEA BASS INC.,                                        C.A. No. ______

                        Plaintiff,

v.

KENDELL SEAFOOD IMPORTS, INC.

                       Defendant.


                                           COMPLAINT

        Plaintiff Chilean Sea Bass Inc. (“CSB”), by its undersigned counsel, brings this action

against Defendant Kendell Seafood Imports, Inc. (“Kendell”), and for its Complaint alleges as

follows:

                                     NATURE OF THE ACTION

        1.       This action arises out of Kendell’s breach of its contractual obligation to pay CSB

an agreed upon amount of money for CSB’s delivery from Chile to Kendell in the United States

of more than 350 tons of Chilean Sea Bass in March 2020 and September 2020. Although

Kendell paid CSB $3,902,846.50 of the total amount due and owing for Kendell’s order of

$6,452,382.70 in installment payments from January 2020 through March 2021, Kendell ceased

further payments in March 2021 and owes CSB $2,549,749.70.

        2.       Kendell’s failure to pay all sums due and owing to CSB pursuant to the parties’

contract caused CSB to experience losses and damage to its business and to its reputation as an

international supplier of Chilean Sea Bass. CSB brings this action seeking recovery of the unpaid

balance of $2,549,749.70 owed by Kendell, together with incidental and consequential damages,

plus interest.
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 2 of 14 PageID #: 2




                                              PARTIES

       1.         CSB is a corporation organized under the laws of the Republic of Panama with a

principal place of business located Calle Del Arriero N°05872, Parque Industrial Tres Puentes,

Zona 7, Punta Arenas, Republic of Chile.

       2.         Kendell is a Rhode Island corporation with its principal office located at 10

Brown and Howard Wharf, Suite 1, Newport, Rhode Island, 02840-3471.

                                   JURISDICTION AND VENUE

       4.         This Court has subject matter jurisdiction over this action, pursuant to 28 U.S.C. §

1332(a)(2), because the matter in controversy exceeds $75,000, exclusive of interest and costs,

and the parties are a citizen of a “State”, on the one hand, and a “subject of a foreign state” on

the other hand.

       5.         This Court also has subject matter jurisdiction over this action, pursuant to 28

U.S.C. § 1331, because the Complaint presents a federal question on the grounds that it

implicates application of the United Nations Convention on Contracts for the International Sale

of Goods (“CISG”), which is a treaty of the United States that grants a private right of action to

CSB.

       6.         This Court has personal jurisdiction over Kendell because it is a citizen of the

State of Rhode Island and the claims asserted against it arise out of Kendall’s acts and omissions

committed in the State of Rhode Island.

       7.         Venue is proper before the Court, pursuant to 28 U.S.C. § 1391(b)(1), because

Kendell resides in this judicial district; and 28 U.S.C. § 1391(b)(2), as a substantial part of the

events or omissions giving rise to the claims asserted herein occurred in this judicial district.




                                               2
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 3 of 14 PageID #: 3




                                 FACTUAL ALLEGATIONS

       8.       At all relevant times, CSB has been engaged in the business of exporting and

supplying large quantities of fish known as Antarctic and Patagonian toothfish to seafood

distributors in the United States and Asia. Antarctic and Patagonian toothfish are sold

indistinctively in the United States as "Chilean Sea Bass".

       9.       At all relevant times, Kendell has been engaged in the business of importing fish

that it supplies to food service distributors in the United States. From 2016 to 2020, Kendell

purchased substantial quantities of Chilean Sea Bass from CSB annually.

A.     Chilean Sea Bass Is Among the Most Expensive Commercially Available Finfish

       10.      Chilean Sea Bass is a deep-water species that is caught in southern ocean waters

near and around Antarctica including the almost 2 million square mile Ross Sea, a deep bay in

the Southern Ocean off the coast of Antarctica. It is a different species type than the sea bass

caught in U.S. waters.

       11.      Because of its white meat appeal to consumers, Chilean sea bass fetches premium

prices in specialty U.S. markets and high-end restaurants. Chilean sea bass is among the most

expensive commercially available finfish in the world.

       12.      CSB must comply with a rigid documentation system exists for legally caught

Chilean Sea Bass. As required by U.S. Customs and the National Oceanic and Atmospheric

Administration (“NOAA”), CSB exports Chilean Sea Bass to the U.S. accompanied by a

document issued by the Conservation of Antarctic and Marine Living Resources (“CCAMLR”),

stating that the fish was legally caught and evidence of valid dealer permit issued by NOAA.

       13.      Upon CSB’s delivery of Chilean Sea Bass to the U.S., it is inspected by the U.S.

Food and Drug Administration (“FDA”) to verify that the imported fish complies with the FDA’s

requirements.


                                             3
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 4 of 14 PageID #: 4




       14.     The toothfish fishing season in the area of the Eastern Ross Sea, where CSB’s

annual catch is located, generally occurs in the austral summer from December to March each

year. After its catch, CSB’s three fishing vessels bring the Chilean Sea Bass to CSB’s warehouse

in Punta Arenas, Chile where the fish is prepared and packaged for shipment to the U.S.

B.     Kendell Placed Orders with CSB To Purchase Over 350 tons of Chilean Sea Bass

       15.     In January 2020, as it had done in the prior four years, Kendell ordered a

substantial delivery of frozen Antarctic toothfish (i.e., Chilean Sea Bass) consisting of headed,

gutted and tailed (known as “HGT”) fish, collars, tails and cheeks.

       16.     Kendell’s order, as had its orders in the prior two years, provided that it would

purchase all of the Chilean Sea Bass caught by CSB during the 2019-2020 season. As a result,

CSB did not pursue orders from any other customers for its catch during the 2019-2020 season.

       17.     In January 2020 when Kendell placed its order, CSB’s fishing vessels were in the

Ross Sea. As a result, CSB had not determined at that time the total quantity of fish it would

catch for the 2019-20 season. CSB determined the total quantity of Chilean Sea Bass it had

caught when its vessels returned to port.

       18.     Kendell ordered all of the Chilean Sea Bass that CSB caught during the 2019-

2020 season subject to Kendell’s agreement to pay CSB the following prices per kilogram for

various fish portions: $17 for the first four aggregate kg of HGT; $17.00 for the next two

aggregate kg (between 4kg and 6 kg); $21.00 for HGT in excess of an aggregate weight of 6 kg;

$5.50 for collars and $4.00 for cheeks and tails (“Kendell’s Orders”).

       19.     Based on the agreed pricing structure, Kendell agreed to pay 50% of the total

amount charged for the Chilean Sea Bass it ordered from CSB before shipping and the balance

after FDA approved the shipments upon delivery to the port of destination in the U.S.




                                            4
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 5 of 14 PageID #: 5




       20.     In reliance on Kendall’s Orders, CSB issued three “proforma” invoices to

Kendell: 1) invoice 2020-01 dated January 14, 2020 for $1,652,000; 2) invoice 2020-02 dated

January 16, 2020 for $2,029,500; and 3) invoice 2020-03 dated January 16, 2020 for $2,147,650.

The proforma invoices stated: “Quantities likely to increase as vessels continue fishing.”

       21.     The proforma invoices were not demands for payment. Rather, they were

proposed forms of invoices based on the contemplated catch at the time the order was placed and

reflecting the agreed upon prices for various cuts of the Chilean Sea Bass.

       22.     Kendell endorsed each of the three proforma invoices representing its agreement

with CSB’s prices per kilogram of the various cuts of Chilean Sea Bass to fill Kendell’s Orders.

C.     CSB Sent Invoices to Kendell Before Its March Shipments of Chilean Sea Bass

       23.     CSB sent Kendell 17 separate invoices each dated February 26, 2020 reflecting

various Chilean Sea Bass products, the volume of the various products, the total net weight, the

agreed upon price per product and the total invoiced amount (“February 2020 Invoices”). (A

copy of the February 2020 Invoices CSB sent to Kendall are attached hereto collectively as

Exhibit A.)

       24.     The February 2020 Invoices reflected the following charges to Kendall:

               (1)    Invoice No. 2020-01    $442,760.50    March Shipment
               (2)    Invoice No. 2020-02    $478,916.55    March Shipment
               (3)    Invoice No. 2020-03    $477,429.35    March Shipment
               (4)    Invoice No. 2020-04    $482,607.30    March Shipment
               (5)    Invoice No. 2020-05    $122,428.05    March Shipment
               (6)    Invoice No. 2020-06    $107,854.95    March Shipment
               (7)    Invoice No. 2020-07    $471,270.95    March Shipment
               (8)    Invoice No. 2020-08    $482,773.20    March Shipment
               (9)    Invoice No. 2020-09    $102,179.55    March Shipment
               (10)   Invoice No. 2020-10    $419,347.95    March Shipment
               (11)   Invoice No. 2020-11    $482,665.05    March Shipment
               (12)   Invoice No. 2020-12    $ 10,462.80    March Shipment
               (13)   Invoice No. 2020-13    $458,685.30    March Shipment
               (14)   Invoice No. 2020-14    $481,894.65    March Shipment
               (15)   Invoice No. 2020-15    $419,975.85    March Shipment


                                             5
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 6 of 14 PageID #: 6




               (16)   Invoice No. 2020-16 $419,806.80       March Shipment
               (17)   Invoice No. 2020-17 $188,700.90       March Shipment

       25.     The total amount invoiced by CSB to Kendell by the March 2020 Invoices was

$6,049,749.70.

       26.     In March 2020, in performance of filling Kendell’s Orders as reflected on the

February 2020 Invoices, CSB shipped 15 refrigerated (at -18℃) containers of packaged

Antarctic toothfish from its place of business in Puenta Arenas, Chile to Staten Island, New

York, Los Angeles, California and Fort Lauderdale, Florida (“March 2020 Shipments”), where

the containers were received by Kendell’s agent and then trucked to Kendell’s warehouses.

       27.     As evidenced by duly issued bills of lading, the March 2020 Shipments included

the following amounts of fish in each refrigerated container.

               •   1 container of 1160 packages with a net weight of 22,838.75 kg;
               •   1 container of 713 packages with a net weight of 22,805.55 kg;
               •   1 container of 928 packages with a net weight of 22,981.30 kg;
               •   1 container of 834 packages with a net weight of 22,987.9 kg;
               •   1 container of 896 packages with a net weight of 22,820.75 kg;
               •   1 container of 885 packages with a net weight of 22,899.75 kg;
               •   1 container of 602 packages with a net weight of 22,989.2 kg;
               •   1 container of 778 packages with a gross weight of 19,830.75 kg;
               •   1 container of 787 packages with a gross weight of 19,968.95 kg;
               •   1 container of 1113 packages with a net weight of 22,984.05 kg;
               •   1 container of 941 packages with a net weight of 20,140 kg;
               •   1 container of 778 packages with a net weight of 19,990.8 kg;
               •   1 container of 894 packages with a net weight of 22,495.9 kg;
               •   1 container of 715 packages with a net weight of 19,968.05 kg; and
               •   1 container of 864 packages with a net weight of 23,175 kg.

D.     Kendell Unilaterally Delayed Payments Toward the Invoices

       28.     Before CSB shipped any of Chilean Sea Bass ordered by Kendell, it paid CSB

$1,325,000 in four installments that CSB credited to the February 2020 Invoices.




                                             6
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 7 of 14 PageID #: 7




        29.    As a result of the emergence of the COVID-19 pandemic and the lockdowns

imposed by the federal and State governments in March 2020, Kendell advised CSB on March

20, 2020 that it had suspended payments for two weeks.

        30.    By letter dated March 27, 2020 to CSB, Kendell acknowledged and confirmed its

“purchase of fish from the [CSB’s fishing] vessels [named] Simeiz, Koreiz and Calypso for the

season of 2019/2020 from Ross Sea/Amundsen is still in place. We have already paid $1,325,000

USD.”

        31.    CSB did not consent to any modification of the payment terms agreed to by

Kendell and CSB when Kendell placed its order with CSB in January 2020.

        32.    Kendell failed to pay CSB the amounts due and owing as had been agreed and

instead paid periodic installments to CSB from time to time over the course of the next year.

        33.    From April 2020 and September 2020, Kendell paid CSB an additional seven

installments for a total of $1,050,000 that CSB applied to seven of the February 2020 Invoices.

E.      In September 2021, CSB Delivered Additional Chilean Sea Bass Ordered Kendell

        34.    In September 2020, CSB completed its fulfillment of Kendell’s order by shipping

two additional containers of Chilean Sea Bass to Kendell.

        35.    Before CSB shipped the two containers, CSB sent Kendell three separate invoices

each dated September 7, 2020 reflecting various Chilean Sea Bass products, the volume of the

various products, the total net weight, the agreed upon price per product and the total invoiced

amount (“September 2020 Invoices”). (A copy of each of the September Invoices are attached

hereto as Exhibit B.)

        36.    The amount charged by each of the September 2020 Invoices included:

               (1)      Invoice No. 2020-18 $243,136.80     September Shipment
               (2)      Invoice No. 2020-19 $147,001.20     September Shipment
               (3)      Invoice No. 2020-20 $ 12,494.50     September Shipment


                                            7
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 8 of 14 PageID #: 8




       37.     The total amount invoiced to Kendell by the September 2020 Invoices was

$402,632.50.

       38.     In September 2020, in performance of Kendell’s Orders, CSB shipped an

additional 2 refrigerated (at -18℃) containers of packaged Antarctic toothfish from Puenta

Arenas, Chile to Newark, New Jersey (“September 2020 Shipments”), where the containers were

received by Kendell’s agent and then trucked to Kendell’s warehouses.

       39.     As evidenced by duly issued bills of lading, the September 2020 Shipments

included the following amounts of fish in each refrigerated container.

               •   1 container of 498 packages with a net weight of 15,196.05 kg; and
               •   1 container of 589 packages with a net weight of 16,744 kg.

F.     Kendell Accepted Delivery of All the Chilean Sea Bass Shipped by CSB

       40.     CSB paid substantial sums for the freight, handling and other charges associated

with delivery of the March Shipments and September Shipments to Kendell.

       41.     Kendell accepted March Shipments and the September Shipments in March and

September 2020, respectively.

       42.     Kendell did not reject any of the March Shipments or the September Shipments.

       43.     Kendell did not revoke its acceptance of the March Shipments or the September

Shipments within a reasonable time after it accepted the Chilean sea bass contained in those

shipments.

G.     Kendell Acknowledged Its Debt to Kendell but Ceased Payment to CSB

       44.     Kendell agreed that the total price to be paid by Kendell to CSB for Kendell’s

Order equaled $6,452,605.90.




                                            8
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 9 of 14 PageID #: 9




       45.     After its payment of $1,325,000 before delivery of the March 2020 Shipment,

Kendell made 18 additional installment payments to CSB from April 2020 to March 2021 in the

total amount of $2,577,846.50 (“Post-Delivery Payments”).

       46.     As a result of Kendell failing to pay the February 2020 Invoices timely as it had

agreed, CSB was unable to meet its financial obligations to other vendors resulting, among other

things, in the embargo of one of its three vessels in Chile in November 2020. As a result of the

embargo of CSB’s vessel, CSB was unable to use that vessel for the 2020-21 fishing season and

lost the opportunity to catch at least one-third of its expected annual Chilean Sea Bass catch.

       47.     CSB applied 14 of the Post-Delivery Payments to the February 2020 Invoices and

applied four of the Post-Delivery Payments to pay off the three September 2020 Invoices in the

total amount of $402,632.50.

       48.     Kendall paid CSB $3,902,846.50 of the total amount of the February 2020

Invoices and the September 2020 Invoices. Of that amount, CSB applied $3,500,000 to pay

down the total amount due and owing on the February 2020 Invoices and $402,846.50 of the

total amount due and owing on the September 2020 Invoices.

       49.     Kendell ceased any further installment payments to CSB of the remaining unpaid

balance of the February 2020 Invoices after March 9, 2021.

       50.     Kendall owes CSB the total sum of $2,549,749.70 (“Arrearage”), which is the

sum of the unpaid portion of the aggregate total of the February 2020 Invoices.

       51.     Despite CSB’s repeated demand, Kendell has refused to pay the Arrearage.

       52.     Despite acknowledging the Arrearage and inducing CSB to forego exercise of its

rights to payment, Kendall refused to pay CSB because it insisted that CSB “share in the burden

that Kendall has absorbed in the past year [2020]”.




                                             9
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 10 of 14 PageID #: 10




        53.     Despite acknowledging the Arrearage and inducing CSB to forego exercise of its

rights to payment, Kendall refused to pay CSB the Arrearage unless CSB agreed to discount the

price of Chilean Sea Bass it sought to purchase from CSB in 2021.

        54.     Upon information and belief, Kendell has sold the entire amount of Chilean Sea

Bass that CSB sold to it to unknown third party customers of Kendell.

        55.     Before the filing this Complaint, Kendall disclosed to CSB that it had fully drawn

on its financing provided by Webster Bank and had pledged all its material assets to Webster

Bank as security for its indebtedness to the bank.

        56.     Before the filing of this Complaint, Kendell disclosed to CSB that its financial

condition was precarious and that it had entered into some form of arrangement, whether by joint

venture or otherwise, with another entity, Grupo Profand S.L. (“Profand”), a fish supplier based

in Spain, to enable it to continue to operate its business.

        57.     Before the filing of the Complaint, Kendell disclosed to CSB that it was unable to

pay the Arrearage without the agreement and/or funding provided by Profand.

                                          COUNT ONE
                                       (Breach of Contract)

        58.     CSB incorporates by reference each of the allegations set forth above as if fully

set forth herein.

        59.     CSB and Kendell entered into a valid and binding contractual agreement, pursuant

to which CSB agreed to supply Chilean Sea Bass to Kendell.

        60.     Kendell agreed to pay CSB for the Chilean Sea Bass supplied by CSB subject to

the terms and conditions agreed to by the parties.

        61.     Kendell has breached the parties’ contract by failing and refusing to pay the

Arrearage, the sum of $2,549,749.70, owed to CSB.



                                              10
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 11 of 14 PageID #: 11




        62.     As a direct result of Kendell’s breach and its effort to starve CSB of cash, CSB

incurred damage to its business and reputation in the marketplace, which was reasonably

foreseeable to Kendell.

        63.     As a result of Kendell’s breach of the parties’ contract, CSB has been damaged in

an amount of not less than $$2,549,749.70, plus interest, together with incidental and

consequential damages, costs and attorney’s fees.

                                         COUNT II
                     (Breach of Covenant of Good Faith and Fair Dealing)

        64.     CSB incorporates by reference each of the allegations set forth above as if fully

set forth herein.

        65.     CSB and Kendell entered into a valid, binding contract wherein CSB discharged

all of its contractual obligations thereunder.

        66.     A covenant of good faith and fair dealing was implied in the parties’ contract.

        67.     Kendell breached its covenant of good faith and fair dealing by, among other

things, by refusing to pay CSB the Arrearage unless CSB agreed to sell Kendall additional

Chilean Sea Bass from CSB’s 2020-21 catch at below market prices.

        68.     Kendell engaged in its conduct in bad faith either to deprive CSB of the fruits of

its labor already earned or to leverage the parties’ contractual terms unfairly in order to secure

for itself an undue economic advantage over CSB.

        69.     As a result of Kendell’s breach of the covenant of good faith and fair dealing,

CSB has suffered compensatory, incidental and consequential damages.

                                            COUNT III
                                          (Book Account)

        70.     CSB incorporates by reference each of the allegations set forth above as if fully

set forth herein.


                                                 11
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 12 of 14 PageID #: 12




        71.     As of the date of this Complaint, CSB’s books and records reflect that Kendell

owes CSB the Arrearage in the amount of $2,549,749.70.

        72.     Attached hereto as Exhibit C and incorporated by reference herein is CSB’s

statement of accounts payable by Kendell to CSB, which is maintained in the regular course of

its business, showing (i) the total amount invoiced to Kendell totaled $6,452,382.20; (ii)

application of Kendell’s payments to CSB; and (iii) a total Arrearage of $2,549,749.70.

        73.     Kendell has failed to pay the Arrearage in the amount of $2,549,749.70 to CSB.

        74.     Accordingly, Kendell owes CSB on the book account the amount of

$2,549,749.70, plus interest, costs and attorney’s fees.

                                          COUNT IV
                                      (Unjust Enrichment)

        75.     CSB incorporates by reference each of the allegations set forth above as if fully

set forth herein.

        76.     CSB has conferred a benefit on Kendell in the form of the Chilean sea bass it sold

to Kendell.

        77.     Kendell appreciated the benefit it received from CSB by its retention and/or resale

of some or all of the Chilean sea bass supplied by CSB to Kendell.

        78.     Kendell accepted the benefit it received from CSB under circumstances that it

would be inequitable for Kendell to retain such benefit without paying the value thereof.

        79.     The value of the benefit conferred on Kendell without its payment equals the

principal amount of the Arrearage totaling $2,549,749.70.

        80.     CSB has lost the benefit of the use of the money equal to the amount of the

Arrearage since the date on which Kendell agreed to pay the February and September 2020

Invoices.



                                             12
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 13 of 14 PageID #: 13




       81.     As a result of accepting a benefit from CSB and not paying the value thereof,

Kendall has been unjustly enriched at the expenses and at the detriment of CSB.

       82.     As a result of its unjust enrichment, Kendell should be ordered to disgorge all

monies, profits and gains it has obtained or will unjustly obtain in the future at CSB’s expense.

       83.     A constructive trust should be imposed on all such monies, profits and gains

obtained in the past or in the future.

       84.     A constructive trust should be imposed on the proceeds of the sale of any of the

Chilean Sea Bass that CSB supplied to Kendell.

       85.     As a result of its unjust enrichment, Kendell should be ordered to pay CSB the

sum of $2,549,749.70, plus interest, costs and reasonable attorney’s fees.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff Chilean Sea Bass Inc. respectfully requests that this Court enter

judgment in its favor and against defendant Kendall Seafood Imports, Inc. as follows:

               a. Awarding compensatory damages or, in the alternative, quantum meruit

                   damages in at least the amount of $2,549,749.70;

               b. Awarding incidental damages and/or consequential damages;

               c. Awarding interest on the amount of any damages awarded to plaintiff, as

                   permitted under R. I. Gen. Laws § 9-21-10, at the rate of 12% per annum;

               d. Imposing a constructive trust and/or equitable lien on certain monies,

                   proceeds and/or assets in defendant’s possession custody or control;

               e. Granting preliminary and/or permanent injunctive relief enjoining defendant

                   from selling, transferring or otherwise disposing of certain monies, proceeds

                   and/or assets in defendant’s possession custody or control;




                                            13
Case 1:21-cv-00337-JJM-LDA Document 1 Filed 08/16/21 Page 14 of 14 PageID #: 14




             f. Issuing a writ of attachment against defendant’s property to secure

                 defendant’s satisfaction of a judgment in favor of plaintiff;

             g. Awarding reasonable attorney’s fees pursuant to R. I. Gen. Laws § 9-1-45;

             h. Awarding costs of suit; and

             i. For such other and further relief as the Court deems just and proper.

Dated: August 16, 2021

                                            Respectfully submitted,

                                            PLAINTIFF

                                            CHILEAN SEABASS INC.

                                            By Its Attorneys,

                                            HIGGINS, CAVANAGH & COONEY, LLP


                                            /s/ Paul S. Callaghan
                                            Paul S. Callaghan (#4931)
                                            10 Dorrance Street, Suite 400
                                            Providence, RI 02903
                                            Telephone: (401) 272-3500
                                            Facsimile: (401) 273-8780
                                            Email: pcallaghan@hcc-law.com

                                            Michael J. Geraghty
                                            (Pro Hac Vice Admission Pending)

                                            SILLS CUMMIS & GROSS P.C.
                                            101 Park Avenue, 28th Floor
                                            New York, New York 10178
                                            Telephone: (212) 643-7000
                                            Facsimile: (212) 643-6500
                                            mgeraghty@sillscummis.com




                                          14
